United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1190
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  David A. Willard

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: August 23, 2017
                            Filed: September 5, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      David Willard appeals after the district court1 revoked his supervised release
and sentenced him to 24 months in prison with no additional supervised release. In

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
counseled and pro se briefs, Willard challenges both the decision to revoke his
supervised release and the resulting revocation sentence. We affirm.

       Upon careful review, we conclude that the district court did not clearly err in
finding that Willard violated at least one condition of his supervised release, and we
therefore further conclude that the revocation decision was proper. See 18 U.S.C.
§ 3583(e)(3) (court may revoke supervised release if it finds by preponderance of
evidence that defendant violated condition of supervised release); United States v.
Miller, 557 F.3d 910, 913-14 (8th Cir. 2009) (for purposes of supervised-release
revocation, factual findings are reviewed for clear error). We also conclude that the
district court did not abuse its discretion in sentencing Willard, as his 24-month
prison term did not exceed the statutory limit for his underlying Class C felony, it was
within the undisputed advisory Guidelines range, and the court appropriately
considered 18 U.S.C. § 3553(a) sentencing factors. See 18 U.S.C. § 3583(e)(3)
(maximum revocation prison term is 2 years if underlying offense is Class C felony;
before revoking supervised release and imposing sentence, court must consider
specified factors in § 3553(a)); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009) (applying presumption of substantive reasonableness to revocation sentence
within Guidelines range); United States v. Merrival, 521 F.3d 889, 890 (8th Cir.
2008) (abuse-of-discretion standard of review).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-